NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 17/109,950, which is a reissue application of U.S. Application No. 15/800,224 (U.S. Patent No. 10,560,453 issued February 11, 2020). 
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.


Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,560,453 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Application Data Sheet
The Application Data Sheet (ADS) filed on September 6, 2011 is objected to because it list the instant application as “reissued of” instead of “reissue of.”  See the Reissue Application Filing Guide at https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information. Note. Any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Specification
The specification is objected to because the first sentence does not list the correct status of this case.  For example, this application is a reissue of application no. 15/800,224, which is an application for reissue of U.S. Patent No. 10/560,453.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,494,485 to Broch (“Broch”) in view of U.S. Publication No. 2015/0237498 to Freedman et al. (“Freedman”).
As per claim 1, Broch discloses receiving, at the remote server, a request from the application installed on the device to access the resource, the request including the certificate; verifying that the certificate is valid; if the certificate is valid, providing the application with access to the resource; and wherein providing the application with access to the resource further comprises providing the application with access to a plurality of additional resources authorized by the certificate (abstract; Fig. 5; col. 2, lines 1-9 and 27-28 – This certificate may enable the mobile device to access various enterprise network services once the certificate is installed on the mobile device…the control client application is configured to receive data).
Also, The claims recite the conditional /optional language “if."  Although the conditional/optional language has been considered, Applicants are reminded that optional or See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
	
Broch discloses a profile for mobile device (see abstract) and transmitting a certificate to the mobile device (Fig. 5, item 516), but does not expressly disclose sending a profile to mobile device.
Freedman discloses sending, to the device from a remote server, a profile specifying that an application installed on the device is authorized to execute on the device and authorized to access a resource, wherein the profile comprises a certificate that uniquely identifies the profile from another profile (Fig. 3 – management profile is sent to mobile device; Fig. 5, item 501).
Both Broch and Freedman relate to managing certificates for mobile devices.  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Broch by including the features of Freedman. Applying the known technique of Freedman into Broch would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

	As per claim 2, Broch discloses method of claim 1, further comprising: if the certificate is not valid, denying access to the resource. See col. 13, lines 4-15- if it is determined that the mobile device does not have a certificate, the mobile device may be denied access to some (or all) of the enterprise network.


As per claim 4, Broch discloses wherein the remedial measure is one of at least: causing the device to delete any resources originally accessed using the certificate; disabling an enterprise application; sending an alert to the device alerting a user of the device that access was denied; sending an alert to an administrator; and pursuing an alternate validation method.  See col. 11, lines 50-53- OMA DM provides for alerts, which are messages that may occur out of sequence and may be initiated by either server or client.  Such alerts may be used to handle errors, abnormal terminations, etc.; col. 13, lines 4-15; col. 16, lines 35-39 – the device management system may be configured to transmit a notification or warning to the user of the mobile device that the application is unauthorized.
As per claim 5, Broch the profile is uniquely associated with the application. See col. 17, lines 26-30.  Also Freedman discloses this step at paragraph [0043].
As per claim 6, Broch discloses providing the application with access to the resource further comprises locating the resource and transmitting the resource to the device. See col. 2, lines 6-17; col. 13, lines 23-26.
Claims 7-12 recite a non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a remote server, that performs the method of claims 1-6; therefore these claims are rejected on the same rationale as claims 1-6 above.
Claims 13-17 recite a server comprising: a memory storage storing program code; and a processor coupled to the memory storage, wherein, upon execution, the program code causes the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/            Primary Examiner, Art Unit 3992        

Conferees:
/Karin Reichle/            Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992